Exhibit 10.1

 

INCREMENTAL AMENDMENT NO. 1

INCREMENTAL AMENDMENT NO. 1, dated as of February 4, 2013 (this “Incremental
Amendment”), by and among National Mentor Holdings, Inc., a Delaware corporation
(the “Borrower”), each of the other Loan Parties, UBS AG, STAMFORD BRANCH, as
Administrative Agent (“Administrative Agent”) under the Credit Agreement (as
defined below), UBS LOAN FINANCE LLC (the “2013-1 Incremental Term Loan
Lender”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of February 9, 2011 and amended and restated as of October 15, 2012 (as
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, NMH Holdings, LLC,
the Administrative Agent and each Lender from time to time party thereto, and
the other parties thereto (capitalized terms used but not defined herein having
the meaning provided in the Credit Agreement);

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting Incremental Term Loans pursuant to Section 2.25(a) of the Credit
Agreement;

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower may
obtain Incremental Term Loans by, among other things, entering into one or more
Incremental Amendments;

WHEREAS, the Borrower has requested that the 2013-1 Incremental Term Loan Lender
make Incremental Term Loans in an aggregate principal amount equal to
$30,000,000 (Incremental Term Loans made in such principal amount on the
Incremental Amendment No. 1 Effective Date (as defined below), the “2013-1
Incremental Term Loans”);

WHEREAS, Section 2.25 of the Credit Agreement permits an Incremental Amendment
to effectuate such amendments to the Credit Agreement as may be necessary or
appropriate to effectuate the provisions of Section 2.25; and

WHEREAS, the 2013-1 Incremental Term Loan Lender has indicated its willingness
to lend the 2013-1 Incremental Term Loans on the terms and subject to the
conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Making of the 2013-1 Incremental Term Loans. Subject to the terms and
conditions set forth herein, the 2013-1 Incremental Term Loan Lender agrees to
make the 2013-1 Incremental Term Loans to the Borrower on the Incremental
Amendment No. 1 Effective Date.

 

2.

Terms of 2013-1 Incremental Term Loans and Amendments to the Credit Agreement.
(a) Except for the reference to “Tranche B-1 Term Loans” in Section 2.1(a) of
the



--------------------------------------------------------------------------------

  Credit Agreement, the 2013-1 Incremental Term Loans shall have terms identical
to the Tranche B-1 Term Loans and shall otherwise be subject to the provisions,
including any provisions restricting the rights, or regarding the obligations,
of the Loan Parties or any provisions regarding the rights of the Tranche B-1
Term Lenders, of the Credit Agreement and the other Loan Documents, each
reference to a “Tranche B-1 Term Loan” or “Tranche B-1 Term Loans” in the Loan
Documents shall be deemed to include the 2013-1 Incremental Term Loans and each
reference to “Tranche B-1 Term Lender” or in the Loan Documents shall be deemed
to include the 2013-1 Incremental Term Lender, and the definitions of the terms
“Tranche B-1 Term Loan” and “Tranche B-1 Term Lender” shall be deemed modified
to include the 2013-1 Incremental Term Loans and 2013-1 Incremental Term Loan
Lender, respectively.

(b) Section 2.3(i) of the Credit Agreement shall be amended by adding,
immediately after the word “Closing Date”, the following: “plus the principal
amount of 2013-1 Incremental Term Loans funded on the Incremental Amendment
No. 1 Effective Date”.

(c) Section 1.1 of the Credit Agreement shall be amended by adding the following
definition:

“2013-1 Incremental Term Loans” shall have the meaning assigned to such term in
Incremental Amendment No. 1.

“Incremental Amendment No. 1” means the Incremental Amendment No. 1 dated
February 4, 2013 among Borrower, the other Loan Parties, the Administrative
Agent, and UBS Loan Finance LLC.

“Incremental Amendment No. 1 Effective Date” has the meaning assigned thereto in
Incremental Amendment No. 1.

 

3. Conditions to Effectiveness. This Amendment shall become effective, and the
2013-1 Incremental Term Loans shall be made, on the date that the following
conditions shall have been satisfied (the “Incremental Amendment No. 1 Effective
Date”):

 

  (i) this Amendment shall have been executed and delivered by the Borrower, the
Loan Parties, the 2013-1 Incremental Term Loan Lender and the Administrative
Agent;

 

  (ii)

the Administrative Agent shall have received a certificate of each Loan Party
dated as of the Incremental Amendment No. 1 Effective Date signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the 2013-1
Incremental Term Loans, (B) certifying that the certificate or articles of
incorporation or organization (certified by the Secretary of State or like
authority of the state of its incorporation or organization) and by-laws or
operating (or limited liability company) agreement of such Loan Party either
(x) have not been amended since the First Amendment and Restatement Date or
(y) are attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of

 

2



--------------------------------------------------------------------------------

  each officer executing this Amendment and any related documents on behalf of
such Loan Party;

 

  (iii) all fees required to be paid by the Borrower as separately agreed by the
Borrower and the 2013-1 Incremental Term Lender and all invoiced expenses of the
Administrative Agent relating hereto (including those of counsel to the
Administrative Agent), shall have in each case been paid (which amounts may be
offset against the proceeds of the 2013-1 Incremental Term Loans);

 

  (iv) the 2013-1 Incremental Term Loan Lender and the Administrative Agent
shall have received an opinion of Kirkland & Ellis LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent;

 

  (v) the conditions in the Credit Agreement to the making of Incremental Term
Loans pursuant to this Incremental Amendment shall have been satisfied, and the
Borrower shall deliver or cause to be delivered a certificate of a Responsible
Officer demonstrating compliance with such conditions;

 

  (vi) the Borrower shall deliver or cause to be delivered a Borrowing Notice to
the Administrative Agent; and

 

  (vii) the above conditions are satisfied within 4 Business Days of the date
hereof.

 

4. Representations and Warranties. By its execution of this Amendment, the
Borrower hereby certifies that the execution, delivery and performance by the
Borrower and each other Loan Party of this Amendment, and each other Loan
Document executed or to be executed by it in connection with this Amendment are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate, limited liability company, or other
organizational action on the part of such Loan Party. This Amendment has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms and the
terms of the Credit Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

5. Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the 2013-1 Incremental Term Loans to repay outstanding Revolving
Credit Loans and for general corporate purposes.

 

6.

Acknowledgments. Each Loan Party hereby expressly acknowledges the terms of this
Amendment and reaffirms, as of the date hereof, (i) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment and the transactions contemplated hereby and (ii) its guarantee
of the Senior Credit Obligations of Borrower (including, without limitation, the
2013-1 Incremental Term Loans) under the Collateral Documents and its grant of
Liens on the Collateral to secure the Senior

 

3



--------------------------------------------------------------------------------

  Credit Obligations (including, without limitation, the Obligations arising
under the 2013-1 Incremental Term Loans) pursuant to the Security Documents.
This Amendment constitutes an “Incremental Amendment” pursuant to Section 2.25
of the Credit Agreement and this Amendment shall furthermore constitute a “Loan
Document”.

 

7. Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

 

9. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:      

Name:

Title:

 

 

 

 

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as the 2013-1 Incremental Term Loan Lender

By:      

Name:

Title:

 

 

 

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

NATIONAL MENTOR HOLDINGS, INC.,

as Borrower

By:      

Name:

Title:

 

 

 

NMH HOLDINGS, LLC,

as Holdings

By:      

Name:

Title:

 

 

SUBSIDIARY GUARANTORS

By:      

Name:

Title:

 

 

 

[Incremental Amendment No. 1]